

115 S2819 IS: To require the Secretary of Veterans Affairs to report on opioid prescribing rates of physicians of the Veterans Health Administration and to conduct pain management training for those physicians with the highest rates of opioid prescribing.
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2819IN THE SENATE OF THE UNITED STATESMay 10, 2018Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to report on opioid prescribing rates of physicians of
			 the Veterans Health Administration and to conduct pain management training
			 for those physicians with the highest rates of opioid prescribing.
	
		1.Annual reports on Veterans Health Administration physician opioid prescribing rates and mandatory
			 pain management training for highest prescribers
 (a)Annual reportsNot less frequently than once each year, the Secretary of Veterans Affairs shall transmit to each individual employed by the Veterans Health Administration as a physician a report on the opioid prescribing rates of the individual.
 (b)Pain management trainingEach fiscal year, the Secretary shall ensure that each of the individuals employed by the Veterans Health Administration as physicians who were among the 10 percent of individuals employed by the Administration as physicians who had the highest opioid prescribing rates in the most recently completed fiscal year receive pain management training.